DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-9 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 02/06/2020 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “a hydraulic pressure feed control portion configured to determine,” as recited in claim 1.
(b) “a coefficient change portion configured to learn a coefficient candidate,” as recited in claim 1.
(c) “a storage portion configured to store an initial coefficient,” as recited in claim 9.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 1 remove “[Claim 8].” The Examiner is assuming that the Applicant intended to delete the above item. A kind reminder that double brackets are required to properly delete items in a claim. An Applicant may also delete an item by striking through the item. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
(a) Regarding Claim 1, lines 17-18 the term “the coefficient” lacks antecedent basis. The Examiner is unsure if “the coefficient” corresponds to “a preset coefficient,” “coefficient candidate,” or perhaps is a newly introduced type of coefficient. 
(b) Regarding Claim 5, lines 7-8 the term “the coefficient” lacks antecedent basis. The Examiner is unsure if “the coefficient” corresponds to “a preset coefficient,” “coefficient candidate,” or perhaps is a newly introduced type of coefficient as recited in either claim 5 or claim 1. 
(c) Regarding Claim 6, line 3 the term “the coefficient” lacks antecedent basis. The Examiner is unsure if “the coefficient” corresponds to “a preset coefficient,” “coefficient candidate,” or perhaps is a newly introduced type of coefficient as recited in either claim 6, claim 5, or claim 1. 
(d) Regarding Claim 7, line 3 the term “the coefficient” lacks antecedent basis. The Examiner is unsure if “the coefficient” corresponds to “a preset coefficient,” “coefficient candidate,” or perhaps is a newly introduced type of coefficient as recited in either claim 7, claim 6, claim 5, or claim 1. 
(e) Regarding Claim 8, line 4 the term “the running condition” lacks antecedent basis. The Examiner is unsure if “the running condition” corresponds to “a predetermined running condition,” as recited in claim 2, or perhaps is a newly introduced limitation.
(f) Regarding Claims 1-9 are rejected to for lack of antecedent basis due to dependency of claim 1 respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Yoshio Ito et al. JP2007283882A (hereinafter, Ito).
Regarding Claim 1, Ito teaches a brake control device for a vehicle with a brake device that can adjust a break force depending on fed hydraulic pressure (a brake control device wherein the brake control device can adjust the braking force based on adjusting the hydraulic pressure, Ito, Paragraph 0016 and Figure 2), the vehicle comprising: 
-a hydraulic pressure sensor configured to measure hydraulic pressure fed to the brake device (hydraulic pressure sensor which measures the hydraulic pressure fed to the braking system, Ito, Paragraph 0050 and Figure 1); and 
-an acceleration information sensor configured to be capable of detecting acceleration of the vehicle and measure acceleration information (an acceleration sensor for measuring the acceleration of the vehicle, Ito, Paragraph 0034 and Figure 2), 
the brake control device comprising: 
-a hydraulic pressure feed control portion configured to determine a hydraulic pressure fed to the brake device at a time of deceleration of the vehicle on a basis of a preset coefficient and cause the hydraulic pressure to be fed to the brake device (braking control device determining the hydraulic pressure to be fed to the braking device at a time of braking (i.e., a time of deceleration of the vehicle) based on a preset coefficient (e.g., coefficient can be based on road conditions and/or weather conditions), Ito, Paragraphs 0044-0050); and 
-a coefficient change portion configured to learn a coefficient candidate, which is a candidate to change the coefficient, and change the coefficient to the coefficient candidate on a basis of a relationship between the hydraulic pressure and the acceleration based on the acceleration information (the vehicle system may learn a coefficient candidate (e.g., determining and selecting an optimal coefficient), wherein the coefficient candidate changes based on a relationship between the hydraulic pressure and the acceleration of the vehicle (e.g., the vehicle based on the acceleration information detected increases or decreased the coefficient candidate to be used by the vehicle), Ito, Paragraphs 0044-0050 and Figure 1).
Regarding Claim 2, Ito teaches the brake control device according to claim 1, wherein the coefficient change portion learns the coefficient candidate on a basis of a relationship between the hydraulic pressure and the acceleration based on the acceleration information in a case where the vehicle satisfies a predetermined running condition (the vehicle system may learn a coefficient candidate (e.g., determining and selecting an optimal coefficient), wherein the coefficient candidate changes based on a relationship between the hydraulic pressure and the acceleration of the vehicle (e.g., the vehicle based on the acceleration information detected increases or decreased the coefficient candidate to be used by the vehicle), wherein a predetermined running condition is satisfied (e.g., maintaining a speed or acceleration threshold of the vehicle), Ito, Paragraphs 0044-0056, and 0014, and Figure 1).
Regarding Claim 3, Ito teaches the brake control device according to claim 2, wherein the predetermined running condition includes at least one or more of the vehicle being a predetermined speed or less, the vehicle being a predetermined acceleration or less, the vehicle not running on an inclined surface, or the vehicle not running on a low friction road surface (the vehicle system may learn a coefficient candidate (e.g., determining and selecting an optimal coefficient), wherein the coefficient candidate changes based on a relationship between the hydraulic pressure and the vehicle information (e.g., the vehicle based on the acceleration information detected increases or decreased the coefficient candidate to be used by the vehicle), wherein a predetermined running condition is satisfied (e.g., maintaining a speed, acceleration threshold of the vehicle, or incline or flat surface), Ito, Paragraphs 0044-0056, 0014, 0056-0060 and Figure 1).
Regarding Claim 5, Ito teaches the brake control device according to claim 2, wherein the coefficient change portion calculates a plurality of coefficient candidates on a basis of a relationship between the hydraulic pressure and the acceleration at a time of a plurality of number of times of braking that satisfies the predetermined running condition, and determines a coefficient candidate that should change the coefficient on a basis of the plurality of coefficient candidates (the vehicle system may determine a coefficient candidate (e.g., determining and selecting an optimal coefficient from a plurality of coefficients), wherein the coefficient candidate changes based on a relationship between the hydraulic pressure and the acceleration of the vehicle over a period of time (e.g., the vehicle based on the acceleration information detected increases or decreased the coefficient candidate to be used by the vehicle), wherein a predetermined running condition is satisfied (e.g., maintaining a speed or acceleration threshold of the vehicle), Ito, Paragraphs 0044-0056, and 0014, and Figure 1).
Regarding Claim 6, Ito teaches the brake control device according to claim 5, wherein the coefficient change portion determines whether to change the coefficient on a basis of the plurality of coefficient candidates (the vehicle system may determine a coefficient candidate (e.g., determining and selecting an optimal coefficient from a plurality of coefficients), wherein the coefficient candidate changes based on a relationship between the hydraulic pressure and the acceleration of the vehicle over a period of time (e.g., the vehicle based on the acceleration information detected increases or decreased the coefficient candidate to be used by the vehicle), wherein a predetermined running condition is satisfied (e.g., maintaining a speed or acceleration threshold of the vehicle), Ito, Paragraphs 0044-0056, and 0014, and Figure 1).
Regarding Claim 7, Ito teaches the brake control device according to claim 6, wherein the coefficient change portion determines to change the coefficient when a probability that a value of the plurality of coefficient candidates falls within a predetermined range is equal to or more than predetermined (determining a coefficient change (i.e., updated coefficient) when the estimated braking force is estimated to be greater than the current coefficient, Ito, Paragraphs 0055-0059 and Figure 1).
Regarding Claim 9, Ito teaches the brake control device according to claim 1, further comprising: 
-a storage portion configured to store an initial coefficient, which is a coefficient in a case where a friction member of the brake device of the vehicle is in an initial state (vehicle contains a storage (i.e., memory) for storing the initial coefficient for the braking device in an initial state, Ito, Paragraphs 0013 and 0040-0042), wherein the coefficient change portion changes the coefficient to the initial coefficient stored in the storage portion when the friction member of the brake device is changed (vehicle learn or update the coefficient value from the initial coefficient value and store the updated coefficient value, Ito, Paragraphs 0012-0014, 0008, and 0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshio Ito et al. JP2007283882A (hereinafter, Ito), in view of Bechtler et al. U.S. P.G. Publication 2011/0066319A1 (hereinafter, Bechtler).
Regarding Claim 4, Ito teaches the brake control device (brake control device, Ito, Paragraph 0016 and Figure 2) according to claim 3, wherein the vehicle includes, as the acceleration information sensor, an acceleration sensor configured to detect acceleration of the vehicle (an acceleration sensor for measuring the acceleration of the vehicle, Ito, Paragraph 0034 and Figure 2) and a wheel speed sensor configured to detect a wheel speed of the vehicle (wheel speed sensor for detecting wheel speed of the vehicle, Ito, Paragraphs 0023 and 0063), the predetermined running condition includes the vehicle not running on an inclined surface or the vehicle not running on a low friction road surface (a predetermined running condition for the vehicle may include the vehicle detecting that the vehicle is not running on an inclined surface or low friction road surface and adjust accordingly (i.e., set a coefficient based on the detected circumstances, Ito, Paragraphs 0044-0060 and Figure 1), and the coefficient change portion determines that the vehicle is not running on an inclined surface or the vehicle is not running on a low friction road surface (determining the coefficient change based on determining that the vehicle is not running on a low friction road surface, Ito, Paragraph 0044) …
Ito does not teach the brake control device to include that a difference-5- 4847-1001-0288.1Atty. Dkt. No. 093704-0355between a first acceleration detected by the acceleration sensor and a second acceleration detected based on the wheel speed of the wheel speed sensor is a predetermined value or less.
	Bechtler teaches a vehicle system wherein the system determines a first acceleration (i.e., lateral acceleration) and a second acceleration (wheel speed sensor) (Bechtler, Paragraph 0008). Moreover, Bechtler teaches determining a difference between the first acceleration and a second acceleration, wherein the difference can be less than a predetermined value (Bechtler, Paragraph 0008). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake control device of Ito to include that a difference between a first acceleration detected by the acceleration sensor and a second acceleration detected based on the wheel speed of the wheel speed sensor is a predetermined value or less, as taught by Bechtler.
	It would have been obvious because determining the difference between the first acceleration (i.e., lateral acceleration sensor of the vehicle) and the second acceleration (i.e., wheel speed sensor) enables a vehicle to determine both failure of a sensor and the potential of wheel slippage, thus increasing the safety and proper operation of the vehicle (Bechtler, Paragraphs 0008-0009). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshio Ito et al. JP2007283882A (hereinafter, Ito), Elwart et al. U.S. P.G. Publication 2016/0068158A1 (hereinafter, Elwart).
Regarding Claim 8, Ito teaches the brake control device according to claim 2, wherein the hydraulic pressure feed control portion determines the hydraulic pressure (braking control device determining the hydraulic pressure to be fed to the braking device, Ito, Paragraphs 0044-0050) …
	Ito does not teach the brake control device to include that in a case of automatic parking of the vehicle, and the running condition includes a predetermined speed or less assumed in a case of automatic parking of the vehicle.
	Elwart teaches a vehicle system, wherein the vehicle system includes determining a running condition of the vehicle, such that the running condition incorporates a predetermined speed (i.e., threshold speed or less) for automatic parking of the vehicle (Elwart, Paragraphs 0022-0025).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake control device of Ito to include that in a case of automatic parking of the vehicle, and the running condition includes a predetermined speed or less assumed in a case of automatic parking of the vehicle, as taught by Elwart.
	It would have been obvious because having a running condition that includes a predetermined speed or less for automatic parking of the vehicle allows for a vehicle to better detect the actions of the driver (i.e., the driver’s desire to park the vehicle) and be able to better assist the driver (Elwart, Paragraph 0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667